

FIRST AMENDMENT TO
CROWN CASTLE INTERNATIONAL CORP. 2013 LONG-TERM INCENTIVE PLAN


THIS AMENDMENT by Crown Castle International Corp. (“Company”),
W I T N E S S E T H:
WHEREAS, the Company previously established the Crown Castle International Corp.
2013 Long-Term Incentive Plan, as amended (“Plan”);
WHEREAS, Article XIV of the Plan provides in relevant part that the Board of
Directors of Crown Castle International Corp. (“Board”) may amend the Plan; and
WHEREAS, the Company desires to amend the Plan to provide that the Compensation
Committee of the Board may not, without the approval of the Company’s
stockholders, cancel any option or stock appreciation right (“SAR”) issued
pursuant to the Plan in exchange for cash if the exercise price or grant price
of such option of SAR exceeds the fair market value of a share of the Company’s
common stock, par value $0.01 per share, at such time;
NOW, THEREFORE, effective as of August 2, 2016, the Plan is hereby amended by
adding the following as new Section VII(j):


“(j) Restrictions on Buyout of Options and Stock Appreciation Rights. Except as
provided in Section XIII, the Committee may not, without approval of the
stockholders of the Company, cancel any Option or SAR in exchange for cash if
the option price or SAR grant price of such Option or SAR, as applicable,
exceeds the fair market value of a Share at such time.”




Adopted by the Board
on August 2, 2016




/s/ Donald J. Reid
Donald J. Reid
Corporate Secretary


 
   
 


